Name: Commission Regulation (EEC) No 2432/80 of 24 September 1980 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9 . 80 Official Journal of the European Communities No L 252/5 COMMISSION REGULATION (EEC) No 2432/80 of 24 September 1980 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (J ), as last amended by Regu ­ lation (EEC) No 1871 /80 (2), and in particular Article 11 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2269/80 (3), as last amended by Regulation (EEC) No 2396/80 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2269/80 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 25 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . I1 ) OJ No L 184, 17 . 7 . 1980, p. 4. (3 ) OJ No L 228, 30 . 8 . 1980, p . 5 . (&lt;) OJ No L 247, 18 . 9 . 1980, p . 5 . No L 252/6 Official Journal of the European Communities 25 . 9 . 80 ANNEX to the Commission Regulation of 24 September 1980 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3 ) ACP or OCTOH (3 ) ex 10.06 Rice : l B. Other : Il \ I. Paddy rice ; husked rice : \ a) Paddy rice : 1 . Round grain 64.60 28.67 I 2 . Long grain 93.07 42-91 l b) Husked rice : 1 . Round grain 80-75 36.75 2 . Long grain 116.34 54-54 II . Semi-milled or wholly milled rice : I a) Semi-milled rice : \\ 1 . Round grain 141.88 58.98 2 . Long grain 233.08 104.62 b) Wholly milled rice : l 1 . Round grain 151.10 63.16 2. Long grain 249.86 1 1 2-54 III . Broken rice 34-04 14.00 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . ( 2 ) In accordance with Regulation (EEC) No 435/80 , the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. (3 ) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76 .